Case: 14-7092      Document: 14      Page: 1     Filed: 09/11/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                       RENE FLORES,
                      Claimant-Appellant,

                                v.

      ROBERT A. MCDONALD, SECRETARY OF
             VETERANS AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2014-7092
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 13-1228, Judge Alan G. Lance, Sr.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
      The Secretary of Veterans Affairs moves for leave to
 file, out of time, a motion for a 23-day extension of time,
 until September 26, 2014, to file his principal brief.
      Rene Flores moves the court to waive the require-
 ments of filing paper copies of his informal brief and
 “other papers.” Flores’s informal brief was accepted for
 filing on July 17, 2014.
    Upon consideration thereof,
Case: 14-7092      Document: 14     Page: 2     Filed: 09/11/2014



 2                                        FLORES   v. MCDONALD



       IT IS ORDERED THAT:
       (1) The Secretary’s motion is granted.
     (2) Flores’s motion is granted to the extent that Flores
 need not submit additional paper copies of his informal
 brief.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26